UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22437 Guggenheim Build America Bonds Managed Duration Trust (Exact name of registrant as specified in charter) 227 West Monroe Street, Chicago, IL 60606 (Address of principal executive offices) (Zip code) Amy J. Lee 227 West Monroe Street, Chicago, IL 60606 (Name and address of agent for service) Registrant’s telephone number, including area code:(312) 827-0100 Date of fiscal year end: May 31 Date of reporting period: December 1, 2015 – February 29, 2016 Item 1.Schedule of Investments. Attached hereto. Guggenheim Build America Bonds Managed Duration Trust SCHEDULE OF INVESTMENTS (Unaudited) February 29, 2016 Shares Value COMMON STOCKS - 0.0%** Communications - 0.0%** Cengage Learning Acquisitions, Inc.*,†† $ Basic Materials - 0.0%** Mirabela Nickel Ltd.*,†††,1 24 Total Common Stocks (Cost $196,350) PREFERRED STOCKS - 1.2% Industrial - 1.2% Seaspan Corp. 9.50%††,2,3 Financial – 0.0%** GSC Partners CDO Fund V Ltd. 11/20/16*,†††,1,4,5,6 – Total Preferred Stocks (Cost $5,023,423) Face Amount Value MONEY MARKET FUND† - 1.4% Dreyfus Treasury Prime Cash Management Institutional Shares, 0.00%7 Total Money Market Fund (Cost $5,342,855) Face Amount Value MUNICIPAL BONDS†† - 113.9% California -23.2% Los Angeles, California, Department of Water & Power Revenue, Taxable Build America Bonds8 7.00% due 07/01/41 7.00% due 07/01/41 Santa Ana Unified School District, California, General Obligation Bonds, Federal Taxable Build America Bonds8 7.10% due 08/01/40 6.80% due 08/01/30 California, General Obligation Bonds, Various Purpose, Taxable Build America Bonds8 7.70% due 11/01/30 Oakland Unified School District, County of Alameda, California, Taxable General Obligation Bonds, Election of 2006, Qualified School Construction Bonds, Series 2012B 6.88% due 08/01/333 Long Beach Unified School District, California, Qualified School Construction Bonds, Federally Taxable, Election of 2008, General Obligation Bonds 5.91% due 08/01/25 Face Amount Value MUNICIPAL BONDS†† - 113.9% (continued) California -23.2% (continued) Metropolitan Water District, Southern California, Water Revenue Bonds, 2010 Authorization, Taxable Build America Bonds8 6.95% due 07/01/40 $ $ Riverside Community College District, Riverside County, California, Election of 2004 General Obligation Bonds, Taxable Build America Bonds8 7.02% due 08/01/40 Sonoma Valley Unified School District, General Obligation, Federally Taxable Bonds 7.12% due 08/01/283 Culver City Redevelopment Agency, California, Taxable Tax Allocation Bonds, Culver City Redevelopment Project 8.00% due 11/01/20 Monrovia Unified School District, Los Angeles County, California, Election of 2006 General Obligation Bonds, Build America Bonds, Federally Taxable8 7.25% due 08/01/283 Cypress Elementary School District (Orange County, California), General Obligation Bonds, Direct Pay Qualified School Construction Bonds, 2008 Election 6.65% due 08/01/253 6.05% due 08/01/213 Placentia-Yorba Linda Unified School District (Orange County, California), General Obligation Bonds, Federally Taxable Direct-Pay Qualified School Construction Bonds, Election of 2008 5.40% due 02/01/263 Guggenheim Build America Bonds Managed Duration Trust SCHEDULE OF INVESTMENTS (Unaudited) February 29, 2016 Face Amount Value MUNICIPAL BONDS†† - 113.9% (continued) California -23.2% (continued) Alhambra Unified School District, Elementary Schools Improvement District, Los Angeles County, California, Election of 2008 General Obligation Bonds, Federally Taxable 6.70% due 02/01/263 $ $ Total California Illinois -11.5% Northern Illinois University, Auxiliary Facilities System Revenue Bonds, Build America Program, Taxable8 8.15% due 04/01/41 7.95% due 04/01/353 Chicago, Illinois, Second Lien Wastewater Transmission Revenue Project Bonds, Taxable Build America Bonds8 6.90% due 01/01/40 Illinois, General Obligation Bonds, Taxable Build America Bonds8 7.35% due 07/01/35 City of Chicago Illinois General Obligation Unlimited 6.26% due 01/01/40 5.43% due 01/01/42 County of Cook Illinois General Obligation Unlimited 6.23% due 11/15/343 Chicago, Illinois, Board of Education, Unlimited Tax General Obligation Bonds, Dedicated Revenues, Taxable Build America Bonds8 6.52% due 12/01/403 Chicago, Illinois, Second Lien Water Revenue Bonds, Taxable Build America Bonds8 6.74% due 11/01/403 Southwestern Illinois, Development Authority, Taxable Local Government, Program Revenue Bonds, Flood Prevention District Council Project, Recovery Zone Economic Development Bonds 7.23% due 10/15/353 Southwestern Illinois, Development Authority, Taxable Local Government, Program Revenue Bonds, Flood Prevention District Project, Build America Bonds8 7.03% due 04/15/323 Face Amount Value MUNICIPAL BONDS†† - 113.9% (continued) Illinois -11.5% (continued) State of Illinois General Obligation Unlimited 6.63% due 02/01/35 $ $ 6.73% due 04/01/35 Chicago Board of Education General Obligation Unlimited 6.14% due 12/01/39 Total Illinois Washington -10.4% Washington State University, Housing and Dining System Revenue Bonds, Taxable Build America Bonds8 7.40% due 04/01/41 7.10% due 04/01/32 Public Hospital District No. 1, King County, Washington, Valley Medical Center, Hospital Facilities Revenue Bonds 8.00% due 06/15/403 Washington State Convention Center Public Facilities District, Lodging Tax Bonds, Taxable Build America Bonds8 6.79% due 07/01/40 Central Washington University, System Revenue Bonds, 2010, Taxable Build America Bonds8 6.50% due 05/01/303 Anacortes, Washington, Utility System Improvement Revenue Bonds, Build America Bonds8 6.48% due 12/01/30 Auburn, Washington, Utility System Revenue Bonds, Taxable Build America Bonds8 6.40% due 12/01/303 Total Washington New Jersey -6.5% New Jersey Turnpike Authority Revenue Bonds 7.10% due 01/01/41 Camden County Improvement Authority, Camden County, New Jersey, Lease Revenue Bonds, Cooper Medical School of Rowan University Project 7.75% due 07/01/343 7.85% due 07/01/353 Total New Jersey Pennsylvania -6.4% School District of Philadelphia, Pennsylvania, General Obligation Bonds, Series 2011A, Qualified School Construction Bonds - (Federally Taxable - Direct Subsidy) 6.00% due 09/01/30 Guggenheim Build America Bonds Managed Duration Trust SCHEDULE OF INVESTMENTS (Unaudited) February 29, 2016 Face Amount Value MUNICIPAL BONDS†† - 113.9% (continued) Pennsylvania -6.4% (continued) Pittsburgh, Pennsylvania, School District, Taxable Qualified School Construction Bonds 6.85% due 09/01/293 $ $ Lebanon, Pennsylvania, Sewer Revenue Bonds, Taxable Build America Bonds8 7.14% due 12/15/353 Total Pennsylvania Indiana -6.3% Noblesville Multi-School Building Corporation, Hamilton County, Indiana, Taxable Unlimited Ad Valorem Property Tax First Mortgage Bonds, Build America Bonds8 6.50% due 07/15/30 Evansville-Vanderburgh Independent School Building Corporation, Unlimited Taxable Ad Valorem Property Tax First Mortgage Bonds 6.50% due 01/15/303 Knox County, Indiana, Good Samaritan Hospital Project, Taxable Economic Development Revenue Bonds, Qualified Energy Conservation Bonds - Direct Payment, Series 2012B 5.90% due 04/01/343 Total Indiana New York -6.3% Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Taxable Build America Bonds8 6.55% due 11/15/31 7.13% due 11/15/30 Westchester County Health Care Corporation, Revenue Bonds, Taxable Build America Bonds8 8.57% due 11/01/40 Total New York Texas -6.2% Dallas, Texas, Convention Center Hotel Development Corporation, Hotel Revenue Bonds, Taxable Build America Bonds8 7.09% due 01/01/423 Face Amount Value MUNICIPAL BONDS†† - 113.9% (continued) Texas -6.2% (continued) El Paso, Texas, Combination Tax and Revenue Certification of Obligation, Taxable Build America Bonds8 6.70% due 08/15/363 $ $ Total Texas Michigan -5.7% Detroit, Michigan, School District, School Building and Site Bonds, Unlimited Tax General Obligation Bonds, Taxable Build America Bonds,8 6.85% due 05/01/403 Whitehall District Schools, Muskegon County, Michigan, 2010 School Building and Site Bonds, General Obligation, Unlimited Tax Bonds, Taxable Qualified School Construction Bonds 6.10% due 05/01/263 6.50% due 05/01/293 Fraser Public School District, Macomb County, Michigan, General Obligation Federally Taxable School Construction Bonds, 2011 School Building and Site Bonds 6.05% due 05/01/263 Detroit City School District General Obligation Unlimited 7.75% due 05/01/393 Detroit, Michigan, School District, School Building and Site Bonds, Unlimited Tax General Obligation Bonds, Taxable Qualified School Construction Bonds 6.65% due 05/01/293 City of Detroit Michigan Water Supply System Revenue Revenue Bonds 5.00% due 07/01/41 Oakridge, Michigan, Public Schools, Unlimited Tax General Obligation Bonds 6.75% due 05/01/263 Guggenheim Build America Bonds Managed Duration Trust SCHEDULE OF INVESTMENTS (Unaudited) February 29, 2016 Face Amount Value MUNICIPAL BONDS†† - 113.9% (continued) Michigan -5.7% (continued) Comstock Park Public Schools, Kent County, Michigan, 2011 School Building and Site Bonds, General Obligation - Unlimited Tax, Federally Taxable - Qualified School Construction Bonds - Direct Payment 6.30% due 05/01/263 $ $ Total Michigan Florida -4.3% County of Miami-Dade Florida Transit System Revenue Bonds 6.91% due 07/01/393 Orlando, Florida, Community Redevelopment Agency, Taxable Tax Increment Revenue Build America Bonds8 7.78% due 09/01/40 Total Florida West Virginia -3.7% State of West Virginia, Higher Education Policy Commission, Revenue Bonds, Federally Taxable Build America Bonds 20108 7.65% due 04/01/40 Ohio -3.3% American Municipal Power, Inc., Combined Hydroelectric Projects Revenue Bonds, New Clean Renewable Energy Bonds 7.33% due 02/15/28 Madison Local School District, Richland County, Ohio, School Improvement, Taxable Qualified School Construction Bonds 6.65% due 12/01/293 Cuyahoga County, Ohio, Hospital Revenue Bonds, The Metrohealth System, Build America Bonds, Taxable8 8.22% due 02/15/403 Toronto City School District, Ohio, Qualified School Construction Bonds General Obligation Bonds 7.00% due 12/01/28 Total Ohio Colorado -3.1% Colorado, Building Excellent Schools Today, Certificates of Participation, Taxable Build America Bonds8 7.02% due 03/15/313 Face Amount Value MUNICIPAL BONDS†† - 113.9% (continued) Colorado -3.1% (continued) Colorado, Building Excellent Schools Today, Certificates of Participation, Taxable Qualified School Construction 6.82% due 03/15/28 $ $ Total Colorado Vermont -2.7% Vermont State Colleges, Revenue Bonds, Taxable Build America Bonds8 7.21% due 07/01/403 6.10% due 07/01/253 Total Vermont Alabama -2.7% Alabama State University, General Tuition and Fee Revenue Bonds, Taxable Direct-Pay Build America Bonds8 7.20% due 09/01/383 7.10% due 09/01/353 7.25% due 09/01/403 Total Alabama Nevada -2.7% Nevada System of Higher Education University, Revenue Bonds, Build America Bonds8 7.90% due 07/01/40 7.60% due 07/01/30 Clark County, Nevada, Airport Revenue Bonds, Build America Bonds8 6.88% due 07/01/423 Las Vegas Valley Water District, Nevada, Limited Tax General Obligation Water Bonds, Taxable Build America Bonds8 7.10% due 06/01/393 Total Nevada Louisiana -2.5% Orleans Parish, School Board of the Parish of Orleans, Louisiana 4.40% due 02/01/213 Tangipahoa Parish Hospital Service District No. 1, Louisiana, Taxable Hospital Revenue Bonds, North Oaks Health System Project, Build America Bonds8 7.20% due 02/01/423 Total Louisiana Mississippi -2.0% Medical Center Educational Building Corporation, Taxable Build America Bonds, University of Mississippi Medical Center Facilities Expansion and Renovation Project8 6.84% due 06/01/353 Guggenheim Build America Bonds Managed Duration Trust SCHEDULE OF INVESTMENTS (Unaudited) February 29, 2016 Face Amount Value MUNICIPAL BONDS†† - 113.9% (continued) Mississippi -2.0% (continued) Mississippi, Hospital Equipment and Facilities Authority, Taxable Build America Revenue Bonds, Forrest County General Hospital Project8 7.27% due 01/01/32 $ $ 7.39% due 01/01/40 Total Mississippi South Carolina -1.7% Horry County, South Carolina, Taxable Airport Revenue Bonds, Recovery Zone Economic Development Bonds 7.33% due 07/01/403 Georgia -1.4% Georgia Municipal Association, Inc., Certificates of Participation, DeKalb County Public Schools Project 5.21% due 12/01/223 South Dakota -0.9% Pierre, South Dakota, Taxable Electric Revenue Bonds, Recovery Zone Economic Development Bonds 7.50% due 12/15/40 Puerto Rico -0.4% Puerto Rico Electric Power Authority Revenue Bonds 5.25% due 07/01/32 0.93% due 07/01/294 Total Puerto Rico Total Municipal Bonds (Cost $383,702,052) ASSET BACKED SECURITIES†† - 8.0% Collateralized Loan Obligations -6.5% Churchill Financial Cayman Ltd. 2007-1A, 1.87% due 07/10/193,4,5 2007-1A, 8.37% due 07/10/193,5 2007-1A, 3.22% due 07/10/193,4,5 KVK CLO Ltd. 2014-3A, 2.72% due 10/15/264,5 2014-3A, 3.62% due 10/15/264,5 THL Credit Wind River 2014-2 CLO Ltd. 2014-2A, 2.82% due 07/15/264,5 2014-2A, 3.82% due 07/15/264,5 Face Amount Value ASSET BACKED SECURITIES†† - 8.0% (continued) Collateralized Loan Obligations -6.5% (continued) KKR Financial CLO Ltd. 2007-1A, 5.62% due 05/15/214,5 $ $ 2007-1A, 2.87% due 05/15/213,4,5 CIFC Funding Ltd. 2014-1A, 3.69% due 08/14/244,5 2014-2A, 3.47% due 05/24/264,5 2007-1A, 2.12% due 05/10/214,5 2013-2A, 4.22% due 04/21/254,5 Atlas Senior Loan Fund IV Ltd. 2014-2A, 3.32% due 02/17/263,4,5 Anchorage Capital CLO 2012-1 Ltd. 2012-1A, 3.42% due 01/13/253,4,5 Dryden XXXI Senior Loan Fund 2014-31A, 4.12% due 04/18/264,5 Eastland CLO Ltd. 2007-1A, 0.95% due 05/01/223,4,5 ACRE Commercial Mortgage Trust 2014-FL2, 2.93% due 08/15/313,4,5 Marathon CLO VII Ltd. 2014-7A, 4.12% due 10/28/254,5 Silver Spring CLO Ltd. 2014-1A, 2.67% due 10/15/264,5 Neuberger Berman CLO XV 2013-15A, 3.47% due 10/15/254,5 COA Summit CLO Limited 2014-1A, 3.42% due 04/20/234,5 Shackleton I CLO Ltd. 2012-1A, 5.37% due 08/14/234,5 MCF CLO I LLC 2013-1A, 6.37% due 04/20/234,5 Galaxy XVI CLO Ltd. 2013-16AD, 3.97% due 11/16/254,5 Guggenheim Build America Bonds Managed Duration Trust SCHEDULE OF INVESTMENTS (Unaudited) February 29, 2016 Face Amount Value ASSET BACKED SECURITIES†† - 8.0% (continued) Collateralized Loan Obligations -6.5% (continued) Gramercy Park CLO Ltd. 2014-1A, 4.67% due 07/17/233,4,5 $ $ 2012-1A, 0.00% due 07/17/235 TICP CLO II Ltd. 2014-2A, 3.62% due 07/20/264,5 Cratos CLO Ltd. 2007-1A, 1.72% due 05/19/213,4,5 DIVCORE CLO Ltd. 2013-1A, 4.33% due 11/15/323,4,5 Regatta V Funding Ltd. 2014-1A, 3.77% due 10/25/264,5 Black Diamond CLO Delaware Corp. 2005-2A, 2.42% due 01/07/184,5 Monroe Capital CLO 2014-1 Ltd. 2014-1A, 4.17% due 10/22/264,5 Venture XII CLO Ltd. 2013-12A, 4.14% due 02/28/244,5 Race Point V CLO Ltd. 2014-5A, 4.26% due 12/15/224,5 Battalion CLO Ltd. 2007-1A, 2.77% due 07/14/224,5 ALM VII R-2 Ltd. 2013-7R2A, 4.07% due 04/24/244,5 Golub Capital Partners CLO 21M Ltd. 2014-21A, 3.92% due 10/25/264,5 Blue Hill CLO Ltd. 2013-1A, 3.62% due 01/15/264,5 NewStar Arlington Senior Loan Program LLC 2014-1A, 3.92% due 07/25/254,5 Greywolf CLO III Ltd. 2014-1A, 3.47% due 04/22/264,5 Fortress Credit Opportunities V CLO Ltd. 2014-5A, 4.17% due 10/15/264,5 Rockwall CDO Ltd. 2007-1A, 1.17% due 08/01/244,5 Face Amount Value ASSET BACKED SECURITIES†† - 8.0% (continued) Collateralized Loan Obligations -6.5% (continued) Ocean Trails CLO IV 2013-4A, 3.62% due 08/13/254,5 $ $ Oaktree EIF II Series Ltd. 2014-A2, 3.82% due 11/15/254,5 Cerberus Onshore II CLO LLC 2014-1A, 4.62% due 10/15/234,5 Newstar Commercial Loan Funding LLC 2013-1A, 5.12% due 09/20/234,5 WhiteHorse VIII Ltd. 2014-1A, 3.37% due 05/01/264,5 ALM VII R Ltd. 2013-7RA, 4.07% due 04/24/244,5 Black Diamond CLO Ltd. 2014-1A, 3.47% due 02/06/264,5 Golub Capital Partners CLO 18 Ltd. 2014-18A, 4.62% due 04/25/263,4,5 GoldenTree Loan Opportunities III Ltd. 2007-3A, 3.82% due 05/01/224,5 Mountain Hawk I CLO Ltd. 2013-1A, 3.34% due 01/20/244,5 Regatta Funding Ltd. 2007-1X, 3.81% due 06/15/204 OHA Credit Partners VIII Ltd. 2013-8A, 4.12% due 04/20/254,5 Gallatin CLO VII Ltd. 2014-1A, 4.38% due 07/15/233,4,5 Mountain Hawk II CLO Ltd. 2013-2A, 3.77% due 07/22/244,5 Octagon Investment Partners XXI Ltd. 2014-1A, 7.22% due 11/14/264,5 Longfellow Place CLO Ltd. 2013-1A, 6.37% due 01/15/244,5 Octagon Investment Partners XV Ltd. 2013-1A, 5.37% due 01/19/254,5 Guggenheim Build America Bonds Managed Duration Trust SCHEDULE OF INVESTMENTS (Unaudited) February 29, 2016 Face Amount Value ASSET BACKED SECURITIES†† - 8.0% (continued) Collateralized Loan Obligations -6.5% (continued) TICP CLO I Ltd. 2014-1A, 5.12% due 04/26/264,5 $ $ Octagon Investment Partners XX Ltd. 2014-1A, 5.87% due 08/12/264,5 Carlyle Global Market Strategies CLO Ltd. 2012-3A, 10/04/243,5,6 Great Lakes CLO Ltd. 2012-1A, 01/15/233,5,6 Atlas Senior Loan Fund II Ltd. 2012-2A, 01/30/243,5,6 Finn Square CLO Ltd. 2012-1A, 12/24/235,6 Ares XXVI CLO Ltd. 2013-1A, 04/15/253,5,6 Ares XXV CLO Ltd. 2013-3A, 01/17/243,5,6 West CLO Ltd. 2013-1A, 11/07/255,6 BlackRock Senior Income Series Corp. 2004-1A, 09/15/16†††,1,3,5,6 – Total Collateralized Loan Obligations Collateralized Debt Obligations -1.5% Gramercy Real Estate CDO Ltd. 2007-1A, 0.90% due 08/15/564,5 N-Star REL CDO VIII Ltd. 2006-8A, 0.80% due 02/01/413,4,5 Putnam Structured Product Funding 2008-1A, 0.88% due 10/15/383,4,5 SRERS Funding Ltd. 2011-RS, 0.68% due 05/09/464,5 Highland Park CDO I Ltd. 2006-1A, 1.03% due 11/25/514,5 2006-1A, 0.96% due 11/25/51†††,1,3,4,5 Putnam Structured Product CDO Ltd. 2002-1A, 1.11% due 01/10/383,4,5 Face Amount Value ASSET BACKED SECURITIES†† - 8.0% (continued) Collateralized Debt Obligations -1.5% (continued) Pasadena CDO Ltd. 2002-1A, 1.42% due 06/19/374,5 $ $ Wrightwood Capital Real Estate CDO Ltd. 2005-1A, 1.05% due 11/21/404,5 Diversified Asset Securitization Holdings II, LP 2000-1X, 1.00% due 09/15/354 Total Collateralized Debt Obligations Transportation -0.0%** Raspro Trust 2005-1A, 0.97% due 03/23/243,4,5 Bush Truck Leasing LLC 2011-AA, 5.00% due 09/25/183,9 Total Transportation Credit Cards -0.0%** Credit Card Pass-Through Trust 2012-BIZ, 0.00%2,3,5 Total Asset Backed Securities (Cost $33,089,513) SENIOR FLOATING RATE INTERESTS††,4 - 4.5% Industrial -1.4% NVA Holdings, Inc. 4.75% due 08/14/21 Spring Industries, Inc. 7.50% due 06/01/21†††,1 LSF9 Cypress 7.25% due 10/09/22 Transdigm, Inc. 3.75% due 06/04/21 NaNa Development Corp. 8.00% due 03/15/18 Hunter Defense Technologies 8.00% due 08/04/19 Prolamina 5.75% due 08/18/22 Data Device Corp. 7.00% due 07/15/20 Multiplan, Inc. 3.75% due 03/19/21 Element Materials Technology 5.00% due 08/06/21 Amber Bidco Foster + Partners 4.28% due 06/30/21†††,1 Guggenheim Build America Bonds Managed Duration Trust SCHEDULE OF INVESTMENTS (Unaudited) February 29, 2016 Face Amount Value SENIOR FLOATING RATE INTERESTS††,4 - 4.5% (continued) Industrial -1.4% (continued) Quanex Building Products Corp. 5.00% due 11/01/22 $ $ SIRVA Worldwide, Inc. 7.50% due 03/27/19 Goodpack Ltd. 4.75% due 09/09/21 SI Organization 5.75% due 11/22/19 Hunter Fan Co. 6.50% due 12/20/17 Total Industrial Technology -1.1% TIBCO Software, Inc. 6.50% due 12/04/20 Greenway Medical Technologies 6.00% due 11/04/20 Aspect Software, Inc. 7.25% due 05/07/16 9.25% due 05/09/16 Avaya, Inc. 6.25% due 05/29/20 6.50% due 03/30/18 Advanced Computer Software 6.50% due 03/18/22 EIG Investors Corp. 6.23% due 11/09/19 First Data Corp. 3.70% due 03/23/18 GlobalLogic Holdings, Inc. 6.25% due 05/31/19 Sabre, Inc. 4.00% due 02/19/19 Quorum Business Solutions 5.75% due 08/07/21 Wall Street Systems 4.50% due 04/30/21 Total Technology Consumer, Non-cyclical -0.7% Albertson's (Safeway) Holdings LLC 5.50% due 08/25/21 5.50% due 12/21/22 Taxware Holdings 7.50% due 04/01/22†††,1 American Seafoods Group LLC / American Seafoods Finance, Inc. 6.00% due 08/19/21 American Tire Distributors, Inc. 5.25% due 09/24/21 Targus Group International, Inc. 13.75% due 05/24/16 15.00% due 12/31/19†††,1 ABG Intermediate Holdings 2 LLC 5.50% due 05/27/21 Face Amount Value SENIOR FLOATING RATE INTERESTS††,4 - 4.5% (continued) Consumer, Non-cyclical -0.7% (continued) Targus International LLC 15.00% due 12/31/19†††,1 $ $ Total Consumer, Non-cyclical Financial -0.5% Magic Newco, LLC 5.00% due 12/12/18 12.00% due 06/12/19 Safe-Guard 6.25% due 08/19/21 Integro Parent, Inc. 6.75% due 10/08/22 6.75% due 10/31/22 Expert Global Solutions, Inc. 8.50% due 04/03/18 Cunningham Lindsey U.S., Inc. 9.25% due 06/10/20 Total Financial Consumer, Cyclical -0.5% Ceridian Corp. 4.50% due 09/15/20 LA Fitness International LLC 5.50% due 07/01/20 Neiman Marcus Group, Inc. 4.25% due 10/25/20 BJ's Wholesale Club, Inc. 4.50% due 09/26/19 Minimax Viking 4.00% due 08/14/20 Sears Holdings Corp. 5.50% due 06/30/18 Navistar, Inc. 6.50% due 08/07/20 J. Crew Group, Inc. 4.00% due 03/05/21 Container Store, Inc. 4.25% due 04/06/19 Total Consumer, Cyclical Communications -0.3% Cengage Learning Acquisitions, Inc. 7.00% due 03/31/20 Univision Communications, Inc. 4.00% due 03/01/20 Total Communications Energy -0.0%** PSS Companies 5.50% due 01/28/20 Total Senior Floating Rate Interests (Cost $18,938,999) Face Amount Value CORPORATE BONDS†† - 3.2% Energy -1.0% EQT Corp. 8.13% due 06/01/19 $ $ Hess Corp. 8.13% due 02/15/19 Guggenheim Build America Bonds Managed Duration Trust SCHEDULE OF INVESTMENTS (Unaudited) February 29, 2016 Face Amount Value CORPORATE BONDS†† - 3.2% (continued) Energy -1.0% (continued) Antero Resources Corp. 5.63% due 06/01/235 $ $ 5.38% due 11/01/21 Husky Energy, Inc. 3.95% due 04/15/22 4.00% due 04/15/24 Equities Corp. 4.88% due 11/15/21 Buckeye Partners, LP 4.35% due 10/15/24 Halcon Resources Corp. 8.63% due 02/01/205 Summit Midstream Holdings LLC / Summit Midstream Finance Corp. 7.50% due 07/01/21 Comstock Resources, Inc. 10.00% due 03/15/205 Approach Resources, Inc. 7.00% due 06/15/21 Schahin II Finance Company SPV Ltd. 5.88% due 09/25/229,10 SandRidge Energy, Inc. 8.75% due 06/01/205 FTS International, Inc. 8.01% due 06/15/204,5 Total Energy Basic Materials -0.7% Yamana Gold, Inc. 4.95% due 07/15/24 TPC Group, Inc. 8.75% due 12/15/205 Mirabela Nickel Ltd. 9.50% due 06/24/19†††,1 1.00% due 09/10/44†††,1 – Total Basic Materials Consumer, Non-cyclical -0.6% Tufts Medical Center, Inc. 7.00% due 01/01/38 ADT Corp. 6.25% due 10/15/213 Bumble Bee Holdings, Inc. 9.00% due 12/15/175 KeHE Distributors LLC / KeHE Finance Corp. 7.63% due 08/15/215 WEX, Inc. 4.75% due 02/01/235 Total Consumer, Non-cyclical Communications -0.3% McGraw-Hill Global Education Holdings LLC / McGraw-Hill Global Education Finance 9.75% due 04/01/21 DISH DBS Corp. 5.88% due 11/15/24 Face Amount Value CORPORATE BONDS†† - 3.2% (continued) Communications -0.3% (continued) Avaya, Inc. 7.00% due 04/01/195 $ $ Total Communications Consumer, Cyclical -0.2% Hyatt Hotels Corp. 4.85% due 03/15/26 PF Chang's China Bistro, Inc. 10.25% due 06/30/203,5 Total Consumer, Cyclical Financial -0.2% Columbia Property Trust Operating Partnership LP 5.88% due 04/01/18 Jefferies Finance LLC / JFIN Company-Issuer Corp. 7.38% due 04/01/205 Total Financial Industrial -0.2% Dynagas LNG Partners Limited Partnership / Dynagas Finance, Inc. 6.25% due 10/30/19 Novelis, Inc. 8.75% due 12/15/20 CEVA Group plc 7.00% due 03/01/215 Total Industrial Technology -0.0%** Aspect Software, Inc. 10.63% due 05/15/17†††,1,3 Total Corporate Bonds (Cost $14,261,524) Collateralized Mortgage Obligations†† - 1.0% Residential Mortgage Backed Securities -1.0% LSTAR Securities Investment Trust 2015-4, 2.43% due 04/01/204,5 2014-1, 3.54% due 09/01/214,5 2015-10, 2.43% due 11/02/204,5 2015-2, 2.43% due 01/01/204,5 GSMSC Resecuritization Trust 2015-7R, 0.58% due 09/26/37†††,4,5 Guggenheim Build America Bonds Managed Duration Trust SCHEDULE OF INVESTMENTS (Unaudited) February 29, 2016 Face Amount Value Collateralized Mortgage Obligations†† - 1.0% (continued) Residential Mortgage Backed Securities -1.0% (continued) Banc of America Funding Trust 2015-R4, 0.61% due 01/27/35†††,4,5 $ $ Nomura Resecuritization Trust 2012-1R, 0.88% due 08/27/473,4,5 Soundview Home Loan Trust 2007-1, 0.61% due 03/25/374 Face Amount Value Collateralized Mortgage Obligations†† - 1.0% (continued) Residential Mortgage Backed Securities -1.0% (continued) CSMC Series 2014-6R, 0.61% due 09/27/364,5 $ $ Structured Asset Mortgage Investments II Trust 2006-AR1 2006-AR1, 0.67% due 02/25/364 Total Residential Mortgage Backed Securities Total Collateralized Mortgage Obligations (Cost $4,090,701) Total Investments - 133.2% (Cost $464,645,417) $ Other Assets & Liabilities, net - (33.2)% Total Net Assets - 100.0% $ * Non-income producing security. ** Less than 0.1% † Value determined based on Level 1 inputs, unless otherwise noted —See Note 2. †† Value determined based on Level 2 inputs, unless otherwise noted —See Note 2. ††† Value determined based on Level 3 inputs —See Note 2. 1 Security was fair valued by the Valuation Committeeat February 29, 2016. The total market value of fair valued securities amounts to $1,619,672, (cost $2,985,093) or0.4% of total net assets. 2 Perpetual maturity. 3 All or a portion of these securities have been physically segregated or earmarked in connection with borrowings, reverse repurchase agreements and unfunded loan commitments. As ofFebruary 29, 2016, the total market value of the segregated or earmarked securities was $217,489,947. 4 Variable rate security. Rate indicated is rate effective at February 29, 2016. 5 Security is a 144A or Section 4(a)(2) security. The total market value of 144A or Section 4(a)(2) securities is $37,689,826 (cost $39,539,448), or 9.4% of total net assets. These securities have been determined to be liquid under guidelines established by the Board of Trustees. 6 Security has no stated coupon. However, it is expected to receive residual cashflow payments on deal defined payment dates. 7 Rate indicated is the 7-day yield as of February 29, 2016. 8 Taxable municipal bond issued as part of the Build America Bond program. 9 Security is a 144A or Section 4(a)(2) security. These securities are considered illiquid and restricted under guidelines established by the Board of Trustees.The total market value of 144A or Section 4(a)(2) securities is $113,514 (cost $514,359), or less than 0.1% of total net assets. 10 Security is in default of interest and/or principal obligations. plc Public Limited Company See Sector Classification in Supplemental Information section. The following table summarizes inputs used to value the Trust’s investments at February 29, 2016 (See Note 2 in the Notes to Schedule of Investments): Level 1 Quoted Prices Level 2 Significant Observable Inputs Level 3 Significant Unobservable Inputs Total Assets Municipal Bonds $
